DETAILED ACTION
In response to communications filed 05/18/2021.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-7 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner has been unable to locate prior art that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the subject matter claimed 5-7 and 15-18 including all of the limitations of respective claims 1 and 12 and any intervening claims with proper motivation at or before the time it was effectively filed

Claim Objections
Claim 14 is objected to because of the following informalities:  Correct line 4 of claim 14 as “the second communication device.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 13-15 and 18-21 of U.S. Patent No. 11,0128,881 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Instant claim 1 disclose as follows:
1. A method of operating a first communications device, the method comprising;
receiving, from a second communications device, signal quality information for a first period of time corresponding to beams transmitted by the first communications device;
identifying a set of Y narrow beams having the best reported quality, said set of Y beams including one or more narrow beams;
determining a first quality variance for the best Y beam for the first period of time; and
determining a preferred beam mode based on at least the first quality variance, said preferred beam mode being one of a broad beam mode or a narrow beam mode.

Similarly, patented claim 1 discloses as follows:
1. A method of operating a first communications device, the method comprising;
receiving, from a second communications device, signal quality information for a first period of time corresponding to beams transmitted by the first communications device;
identifying a set of X broad beams having the best reported quality, said set of X beams including one or more broad beams;
identifying a set of Y narrow beams having the best reported quality, said set of Y beams including one or more narrow beams;
determining a first quality variance for the best Y beam for the first period of time; and
determining a preferred beam mode based on at least the first quality variance, said preferred beam mode being one of a broad beam mode or a narrow beam mode, wherein determining the preferred beam mode includes:
determining if the first quality variance is greater than a first threshold; and
when it is determined that the first quality variance is greater than the first threshold said step determining a preferred beam mode is further based on: i) a first quality indicator value for the best beam in said set of Y narrow beams, said first quality indicator value generated from multiple reported signal quality values, corresponding to the best Y beam, included in said received signal quality information; and ii) a second quality indicator value for the best beam in said set of X broad beams, said second quality indicator value generated from multiple reported signal quality values, corresponding to the best X beam, included in said received signal quality information.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim. Each and every limitation of instant claim 1 is incorporated and claimed in the patented invention of claim 1. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention. 

Instant claim 2 is an obvious variation of  patented claim 2.
Instant claim 3 is an obvious variation of  patented claim 3.
Instant claim 4 is an obvious variation of  patented claim 6.
Instant claim 5 is an obvious variation of  patented claim 5.
Instant claim 6 is an obvious variation of  patented claim 6.
Instant claim 7 is an obvious variation of  patented claim 7.
Instant claim 8 is an obvious variation of  patented claim 8.
Instant claim 9 is an obvious variation of  patented claim 8.
Instant claim 10 is an obvious variation of  patented claim 9.

Instant claim 11 disclose as follows:

11. A first communications device, comprising:
an antenna array including antenna elements;
receiver circuitry coupled to said antenna elements, said receiver circuitry being configured to receive, signal quality information from a second communications device, for a first period of time corresponding to beams transmitted by the first communications device;
a processor configured to:
i) identify a set of Y narrow beams having the best reported quality, said set of Y beams including one or more narrow beams;
ii) determine a first quality variance for the best Y beam for the first period of time; and
iii) determine a preferred beam mode based on at least the first quality variance, said preferred beam mode being one of a broad beam mode or a narrow beam mode; and
transmitter circuitry coupled to said antenna elements, said transmitter circuitry configured to transmit information indicating the preferred beam mode and beam to the second communications device.

Similarly, patented claim 13 discloses as follows:

13. A first communications device, comprising:
an antenna array including antenna elements;
receiver circuitry coupled to said antenna elements, said receiver circuitry being configured to receive, signal quality information from a second communications device, for a first period of time corresponding to beams transmitted by the first communications device;
a processor configured to:
i) identify a set of X broad beams having the best reported quality, said set of X beams including one or more broad beams;
ii) identify a set of Y narrow beams having the best reported quality, said set of Y beams including one or more narrow beams;
iii) determine a first quality variance for the best Y beam for the first period of time; and
iv) determine a preferred beam mode based on at least the first quality variance, said preferred beam mode being one of a broad beam mode or a narrow beam mode, wherein determining a preferred beam mode includes: determining if the first quality variance is greater than a first threshold, and when it is determined that the first quality variance is greater than the first threshold said step determining a preferred beam mode is further based on: i) a first quality indicator value for the best beam in said set of Y narrow beams, said first quality indicator value generated from multiple reported signal quality values, corresponding to the best Y beam, included in said received signal quality information; and ii) a second quality indicator value for the best beam in said set of X broad beams, said second quality indicator value generated from multiple reported signal quality values, corresponding to the best X beam, included in said received signal quality information; and
transmitter circuitry coupled to said antenna elements, said transmitter circuitry configured to transmit information indicating the preferred beam mode and beam to the second communications device.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim. Each and every limitation of instant claim 1 is incorporated and claimed in the patented invention of claim 13. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention. 

Instant claim 12 is an obvious variation of  patented claim 14.
Instant claim 13 is an obvious variation of  patented claim 15.
Instant claim 14 is an obvious variation of  patented claim 18.
Instant claim 15 is an obvious variation of  patented claim 18.
Instant claim 16 is an obvious variation of  patented claim 18.
Instant claim 17 is an obvious variation of  patented claim 18.
Instant claim 18 is an obvious variation of  patented claim 19.
Instant claim 19 is an obvious variation of  patented claim 20.

Instant claim 20 discloses as follows:
20. A computer readable medium including processor executable instructions which when executed by a processor in a first communications device, control the first communications device to:
receive, from a second communications device, signal quality information for a first period of time corresponding to beams transmitted by the first communications device;
identify a set of X broad beams having the best reported quality, said set of X beams including one or more broad beams;
identify a set of Y narrow beams having the best reported quality, said set of Y beams including one or more narrow beams;
determine a first quality variance for the best Y beam for the first period of time; and
determine a preferred beam mode based on at least the first quality variance, said preferred beam mode being one of a broad beam mode or a narrow beam mode.

Similarly, patented claim 21 discloses as follows:
21. A non-transitory computer readable medium including processor executable instructions which when executed by a processor in a first communications device, control the first communications device to:
receive, from a second communications device, signal quality information for a first period of time corresponding to beams transmitted by the first communications device;
identify a set of X broad beams having the best reported quality, said set of X beams including one or more broad beams;
identify a set of Y narrow beams having the best reported quality, said set of Y beams including one or more narrow beams;
determine a first quality variance for the best Y beam for the first period of time; and
determine a preferred beam mode based on at least the first quality variance, said preferred beam mode being one of a broad beam mode or a narrow beam mode, wherein determining the preferred beam mode includes:
determining if the first quality variance is greater than a first threshold; and
when it is determined that the first quality variance is greater than the first threshold said step determining a preferred beam mode is further based on: i) a first quality indicator value for the best beam in said set of Y narrow beams, said first quality indicator value generated from multiple reported signal quality values, corresponding to the best Y beam, included in said received signal quality information; and ii) a second quality indicator value for the best beam in said set of X broad beams, said second quality indicator value generated from multiple reported signal quality values, corresponding to the best X beam, included in said received signal quality information.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim. Each and every limitation of instant claim 20 is incorporated and claimed in the patented invention of claim 21. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8-12, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 2021/0175953 A1) in view of Li et al. (US 2019/0349049 A1) hereinafter “Nilsson” and “Li” respectively.

Regarding Claim 1, Nilsson teaches A method of operating a first communications device (Nilsson: paragraphs 0043-0045 & Figs 3-5, network node participating in beam management procedure), the method comprising;
receiving, from a second communications device (Nilsson: paragraphs 0043-0045 & Figs 3-5, terminal device), signal quality information for a first period of time (Nilsson: paragraph 0050, 0062 & Fig. 4 step 106b, network node receives, from each of the terminal devices, a respective first report indicating received power at that particular terminal device) corresponding to beams transmitted by the first communications device (Nilsson: paragraphs 0050, 0060 & Fig. 4 step 106a, network node transmits, towards terminal devices one occurrence of the reference signal in each beam in the first set of beams);
identifying a set of Y narrow beams having the best reported quality (Nilsson: paragraph 0051 & Fig. 4 step 108, configure reference signal indicating reported best beams (of the first set of beams) with highest received power), said set of Y beams including one or more narrow beams (Nilsson: paragraph 0068-0070 narrow beams);
determining a first quality variance for the best Y beam for the first period of time (Nilsson: paragraphs 0054, reported best beam of the set of reported beams; see also paragraphs 0069-0070, determine for which beam in the first set of beams is best); and
determining a preferred beam mode based on at least the first quality variance (Nilsson: paragraph 0106 & 0123, use selected beam pair link for communication between the network node and the terminal device, thus determining a preferred method or mode of communication based on obtained reports).  
 Nilsson fails to explicitly teach the preferred beam mode being one of a broad beam mode or a narrow beam mode.  However, Li from an analogous art similarly teaches a network device receiving a detection result from a terminal device for downlink-beam adjustment between narrow beams and wide beams for communication between the network device and terminal (Li: paragraphs 0044-0045, 0078-0081 & Fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nilsson to include downlink -beam adjustment as taught by Li so as to improve communications between the network device and terminal device(s) based on network QoS requirements.
  
Regarding Claim 2, Nilsson-Li teaches the respective claim(s) as presented above and further teaches determining if the first quality variance is greater than a first threshold (Li: paragraph 0044, signal strength threshold); and
setting the preferred beam mode to narrow beam mode when it is determined that the first quality variance is not greater than the first threshold (Li: paragraph 0044, beam adjustment based on if signal quality satisfies a requirement (for example, signal strength reaches a specific threshold).  Examiner recites same reasoning to combine as provided in rejected claim 1.

Regarding Claim 4, Nilsson-Li teaches the respective claim(s) as presented above and further teaches making a decision whether or not to modify the preferred beam mode, prior to transmitting, using the beam corresponding to the preferred beam mode, data to the second communications device (Li: paragraph 0079, determine whether to perform downlink-beam adjustment based on detection results).  Examiner recites same reasoning to combine as provided in rejected claim 1.

Regarding Claim 8, Nilsson-Li teaches the respective claim(s) as presented above and further teaches receiving from the second communications device a request for a particular beam mode, said requested beam mode being one of a broad beam mode or a narrow beam mode (Li: paragraph 0079, determine whether to perform downlink-beam adjustment based on detection results obtained from terminal device).  Examiner recites same reasoning to combine as provided in rejected claim 1.

Regarding Claim 9, Nilsson-Li teaches the respective claim(s) as presented above and further teaches determining if the preferred beam mode indicates a beam mode which is different from the requested beam mode (Li: paragraph 0079, determine whether to perform downlink-beam adjustment based on detection results obtained from terminal device); and
changing the preferred beam mode to the requested beam mode when the use of a beam corresponding to the requested beam mode will satisfy power or QoS requirements of the second communications device (Li: paragraph 0079, determine whether to perform downlink-beam adjustment based on detection results obtained from terminal device).  Examiner recites same reasoning to combine as provided in rejected claim 1.

Regarding Claim 10, Nilsson-Li teaches the respective claim(s) as presented above and further teaches receiving from the second communications device a requested beam mode indicator indicating one of a broad beam mode and a narrow beam mode (Li: paragraph 0079, determine whether to perform downlink-beam adjustment based on detection results obtained from terminal device).  Examiner recites same reasoning to combine as provided in rejected claim 1.

Regarding Claim 11, Nilsson teaches A first communications device (Nilsson: paragraphs 0043-0045 & Figs 3-5, network node), comprising:
an antenna array including antenna elements (Nilsson: paragraph 0128 & Fig. 8, communication interface to communicate with terminal device, thus teaching the necessary an antenna array and/or antenna elements; see also Fig. 1, base stations depicting antenna elements);
receiver circuitry coupled to said antenna elements (Nilsson: paragraph 0128 & Fig. 8, receiver), said receiver circuitry being configured to receive, signal quality information (Nilsson: paragraph 0050, 0062 & Fig. 4 step 106b, network node receives, from each of the terminal devices, a respective first report indicating received power at that particular terminal device) from a second communications device (Nilsson: paragraphs 0043-0045 & Figs 3-5, terminal device), for a first period of time corresponding to beams transmitted by the first communications device (Nilsson: paragraphs 0050, 0060 & Fig. 4 step 106a, network node transmits, towards terminal devices one occurrence of the reference signal in each beam in the first set of beams);
a processor (Nilsson: paragraph 0129 & Fig. 8, processor) configured to:
i) identify a set of Y narrow beams having the best reported quality Nilsson: paragraph 0051 & Fig. 4 step 108, configure reference signal indicating reported best beams (of the first set of beams) with highest received power), said set of Y beams including one or more narrow beams (Nilsson: paragraph 0068-0070 narrow beams);
ii) determine a first quality variance for the best Y beam for the first period of time (Nilsson: paragraphs 0054, reported best beam of the set of reported beams; see also paragraphs 0069-0070, determine for which beam in the first set of beams is best); and
iii) determine a preferred beam mode based on at least the first quality variance (Nilsson: paragraph 0106 & 0123, use selected beam pair link for communication between the network node and the terminal device, thus determining a preferred method or mode of communication based on obtained reports); and
transmitter circuitry coupled to said antenna elements (Nilsson: paragraph 0128, transmitter), said transmitter circuitry configured to transmit information indicating the preferred beam mode and beam to the second communications device (Nilsson: paragraph 0106 & 0123, said selected beam pair link for communication between the network node and the terminal device).
 Nilsson fails to explicitly teach the preferred beam mode being one of a broad beam mode or a narrow beam mode.  However, Li from an analogous art similarly teaches a network device receiving a detection result from a terminal device for downlink-beam adjustment between narrow beams and wide beams for communication between the network device and terminal (Li: paragraphs 0044-0045, 0078-0081 & Fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nilsson to include downlink -beam adjustment as taught by Li so as to improve communications between the network device and terminal device(s) based on network QoS requirements.

Regarding Claim 12, Nilsson-Li teaches the respective claim(s) as presented above and further teaches determine if the first quality variance is greater than a first threshold (Li: paragraph 0044, signal strength threshold); and
set the preferred beam mode to narrow beam mode when it is determined that the first quality variance is not greater than the first threshold (Li: paragraph 0044, beam adjustment based on if signal quality satisfies a requirement (for example, signal strength reaches a specific threshold).  Examiner recites same reasoning to combine as provided in rejected claim 12.

Regarding Claim 14, Nilsson-Li teaches the respective claim(s) as presented above and further teaches make a decision whether or not to modify the preferred beam mode prior to transmitting of the preferred beam mode to the second communications device (Li: paragraph 0079, determine whether to perform downlink-beam adjustment based on detection results).  Examiner recites same reasoning to combine as provided in rejected claim 12.

Regarding Claim 19, Nilsson-Li teaches the respective claim(s) as presented above and further teaches wherein said receiver circuitry is further configured to receive from the second communications device a request for a particular beam mode, said requested beam mode being one of a broad beam mode or a narrow beam mode (Li: paragraph 0079, determine whether to perform downlink-beam adjustment based on detection results obtained from terminal device); and
wherein the processor is further configured to:
determine if the preferred beam mode indicates a beam mode which is different from the requested beam mode (Li: paragraph 0079, determine whether to perform downlink-beam adjustment based on detection results obtained from terminal device); and
change the preferred beam mode to the requested beam mode when the use of a beam corresponding to the requested beam mode will satisfy power or QoS requirements of the second communications device (Li: paragraph 0079, determine whether to perform downlink-beam adjustment based on detection results obtained from terminal device).  Examiner recites same reasoning to combine as provided in rejected claim 12.

Regarding Claim 20, Nilsson teaches A computer readable medium including processor executable instructions which when executed by a processor in a first communications device (Nilsson: paragraphs 0126-0127 & Fig. 8, network node performs set of operations stored in storage medium), control the first communications device to:
receive, from a second communications device (Nilsson: paragraphs 0043-0045 & Figs 3-5, terminal device), signal quality information for a first period of time (Nilsson: paragraph 0050, 0062 & Fig. 4 step 106b, network node receives, from each of the terminal devices, a respective first report indicating received power at that particular terminal device) corresponding to beams transmitted by the first communications device (Nilsson: paragraphs 0050, 0060 & Fig. 4 step 106a, network node transmits, towards terminal devices one occurrence of the reference signal in each beam in the first set of beams);
identify a set of X broad beams having the best reported quality, said set of X beams including one or more broad beams (Nilsson: paragraph 0116 & Fig. 7a, terminal device signals a first beam report to the network node providing information about the best wide beam and the corresponding RSRP value);
identify a set of Y narrow beams having the best reported quality, said set of Y beams including one or more narrow beams quality (Nilsson: paragraph 0051 & Fig. 4 step 108, configure reference signal indicating reported best beams (of the first set of beams) with highest received power);
determine a first quality variance for the best Y beam for the first period of time (Nilsson: paragraphs 0054, reported best beam of the set of reported beams; see also paragraphs 0069-0070, determine for which beam in the first set of beams is best); and
determine a preferred beam mode based on at least the first quality variance (Nilsson: paragraph 0106 & 0123, use selected beam pair link for communication between the network node and the terminal device, thus determining a preferred method or mode of communication based on obtained reports).  
Nilsson fails to explicitly teach the preferred beam mode being one of a broad beam mode or a narrow beam mode.  However, Li from an analogous art similarly teaches a network device receiving a detection result from a terminal device for downlink-beam adjustment between narrow beams and wide beams for communication between the network device and terminal (Li: paragraphs 0044-0045, 0078-0081 & Fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nilsson to include downlink -beam adjustment as taught by Li so as to improve communications between the network device and terminal device(s) based on network QoS requirements.
  
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson-Li in further view of Moon et al. (US 2017/0207845 A1) hereinafter “Moon.”

Regarding Claim 3, Nilsson-Li teaches the respective claim(s) as presented above however fails to explicitly teach where said first quality variance is for a time period of 5 milliseconds or less.  Moon from an analogous art teaches a beam reference signal may be transmitted every 5 milliseconds (Moon: paragraphs 0289-0291 & Fig. 17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon with the teachings of Nilsson-Li so as to teach specific time periods of references signals (such as 5 milliseconds).  

Regarding Claim 13, Nilsson-Li teaches the respective claim(s) as presented above however fails to explicitly teach where said first quality variance is for a time period of 5 milliseconds or less.  Moon from an analogous art teaches a beam reference signal may be transmitted every 5 milliseconds (Moon: paragraphs 0289-0291 & Fig. 17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon with the teachings of Nilsson-Li so as to teach specific time periods of references signals (such as 5 milliseconds).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (US 2021/0185547 A1) teaches receiving beam feedback information from a wide beam terminal and a narrow beam terminal (paragraphs 0007-0010).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468